

116 HR 4448 IH: Giving Agriculture Relief from Loopholes in International Commerce Act
U.S. House of Representatives
2019-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4448IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2019Mr. Panetta introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo address loopholes in the Harmonized Tariff Schedule of the United States that allow companies to
			 avoid the duty rate applicable to dehydrated garlic.
	
 1.Short titleThis Act may be cited as the Giving Agriculture Relief from Loopholes in International Commerce Act or the GARLIC Act. 2.FindingsCongress finds the following:
 (1)The United States domestic dried garlic industry currently provides approximately 50,000,000 pounds of dried garlic for the United States market and has the capacity to increase production.
 (2)Dried garlic imported from China accounts for approximately 140,000,000 pounds of the total amount sold in the United States market.
 (3)Dried garlic is classifiable under subheading 0712.90.40 of the Harmonized Tariff Schedule of the United States, with a duty rate of 29.8 percent.
 (4)Chinese companies have found apparent loopholes in the Harmonized Tariff Schedule and are importing dehydrated garlic at much lower tariff rates, causing direct harm to the United States domestic industry.
 (5)Imports of Chinese dehydrated garlic under the subheading for dried garlic, 0712.90.40, have decreased approximately 70 percent over the past few years, but there has not been a corresponding change in United States consumption or imports from other locations.
 (6)Importers of Chinese dried garlic are now engaging in limited further processing of the product and importing it as a further processed vegetable classifiable under subheading 2005.99.97, at a duty rate of 11.2 percent.
 (7)Importers of Chinese dried garlic are also adding minimal amounts of other dehydrated vegetables, such as onion, to the dehydrated garlic and importing it as other mixed vegetables classifiable under subheading 0712.90.85, at a duty rate of 8.3 percent.
 (8)The dried garlic products imported from China under subheadings 2005.99.97 and 0712.90.85 are still marketed and sold in the United States as dried garlic and directly compete against United States-produced dried garlic.
 3.Sense of CongressIt is the sense of Congress that— (1)the duty rate on dried garlic was set at 29.8 percent to support United States domestic producers of dried garlic and create a more level playing field when competing against low-cost dried garlic imported from China;
 (2)the use of these loopholes in the Harmonized Tariff Schedule of the United States is directly harming United States domestic dried garlic producers, their employees, and the farmers that grow garlic in support of this domestic industry; and
 (3)the use of these loopholes in the Harmonized Tariff Schedule of the United States has resulted in a loss of approximately $40,000,000 in revenue to the United States over the past 2 years alone.
			4.Addition of U.S. Notes and new subheadings related to dehydrated garlic
 (a)Addition of U.S. noteThe Additional U.S. Notes to chapter 7 of the Harmonized Tariff Schedule of the United States are amended by inserting in numerical sequence the following:
				6. In the assessment of duty on dried garlic, the presence of other vegetables mixed with the dried
			 garlic shall not remove the product from subheading 0712.90.40 unless the
			 percentage of garlic, by weight, is less than 50 percent.7. In the assessment of duty on dried garlic, the application of additional heat to dried garlic
			 does not constitute further processing such that the dried garlic would be
			 excluded from subheading 0712.90.40 unless the resulting dried garlic has
			 an extractable color (optical index) of 1000+/−500 as set forth under
			 Section IV.C.5 of the American Dehydrated Onion and Garlic Association
			 (ADOGA) standards for roasted or toasted garlic..
 5.Effective dateThis Act and the amendments made by this Act shall— (1)take effect on the 30th day after the date of the enactment of this Act; and
 (2)apply to articles entered, or withdrawn from warehouse for consumption, on or after such 30th day. 